DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 6/16/2022 with respect to claim 1 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0358576 A1 hereinafter Lee) in view of Min et al. (US 2014/0043306 A1 hereinafter Min).

In regards to claim 1, Lee discloses a display device comprising: 
a pixel unit including a plurality of pixels connected to data lines and scan lines (see figure 1, pixel unit 120 with data line DL and scan line GL); 
a data driver disposed on one side of the pixel unit to drive the data lines (see figure 1, data driving part 300); 
a scan driver disposed on the one side of the pixel unit together with the data driver to drive the scan lines (see figure 1, gate driving part 200); and 
a controller which controls an output timing of a data signal in units of pixel columns and units of pixel rows based on a load of a scan signal supplied to the scan lines and a load of the data signal supplied to the data lines (see figure 1, timing controlling part 150),
wherein each of the scan lines includes: 
a main scan line extending in a first direction and connected to pixels in a corresponding pixel row among the plurality of pixels (see figure 1, gate lines GL1, GL2, GLk, GL(n-1), Gln),
a first sub-scan line connected to the main scan line at a first contact point and extending in a second direction different from the first direction (see figure 1, GS1), and 
a second sub-scan line connected to the main scan line at a second contact point and extending in the second direction (see figure 1, GS2).
However, Lee fails to disclose wherein each main scan line of the scan lines is connected to at least two sub-scan lines of the scan lines.
Min teaches wherein each main scan line of the scan lines is connected to at least two sub-scan lines of the scan lines (see figure 4 and paragraph 0032, link lines 210 have at least two connections to the main gate line GL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and include multiple connections to the same main gate line as taught by Min, thereby using known techniques to yield predictable results.

In regards to claim 3, as recited in claim 1, Lee further discloses wherein the controller controls the output timing of the data signal according to a distance between the scan driver and the main scan line connected to the pixels in the corresponding pixel row (see figures 7A-7E and paragraph 0099, the timing of the data signal is different as the distance from the data driver increases).

In regards to claim 4, as recited in claim 3, Lee further discloses wherein the load of the scan signal increases, as the distance between the scan driver and the main scan line connected to the pixels in the corresponding pixel row increases (see paragraph 0024, gate driving part delays the gate signals according to the increasing load of the gate lines and outputs the delayed gate signal to the gate lines).

In regards to claim 5, as recited in claim 1, Lee further discloses wherein the controller adjusts the output timing of the data signal for each of the scan lines according to a position of a target pixel connected to the main scan line in the first direction, and the target pixel is included in the pixels in the corresponding pixel row (see figures 7A-7E and paragraph 0099, the timing of the data signal is different as the distance from the data driver increases).

In regards to claim 8, as recited in claim 1, Lee further discloses wherein the controller controls the output timing of the data signal according to a distance between the data driver and a target pixel connected to the data line among the pixels in the corresponding pixel row (see figures 7A-7E and paragraph 0099, the timing of the data signal is different as the distance from the data driver increases).

In regards to claim 10, as recited in claim 1, Lee further discloses wherein a length of each of first sub-scan lines and second sub-scan lines of the scan lines in the second direction gradually increases along the first direction (see figure 1, GS2 is longer than GS1).

In regards to claim 11, as recited in claim 1, Lee further discloses wherein the controller generates a timing control signal for controlling the output timing of the data signal and supplies the timing control signal to the data driver (see figure 1, timing controlling part 150 is connected to data driving part 300 with signals DATA, STH, and CLK2).

In regards to claim 15, as recited in claim 11, Lee further discloses wherein the data driver outputs the data signal without delaying the data signal based on the timing control signal when the supply timing of the data signal and the supply timing of the scan signal coincide with each other (see figure 7A and paragraph 0098, data signal DS1 is not delayed).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Min in view of Son et al. (US 2017/0047016 A1 hereinafter Son).

In regards to claim 12, as recited in claim 11, the combination of Lee and Min fails to disclose wherein the data driver delays the data signal by a positive delay value or a negative delay value based on the timing control signal.
Son teaches wherein the data driver delays the data signal by a positive delay value or a negative delay value based on the timing control signal (see figures 4A and 4B and paragraphs 0049-0052, positive or negative delay of the data signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Min and include positive or negative delay values as taught by Son, thereby using known techniques to yield predictable results.

In regards to claim 13, as recited in claim 12, Son further discloses wherein the data driver delays the data signal by the negative delay value based on the timing control signal when a supply timing of the data signal is later than a supply timing of the scan signal (see figure 4A and paragraphs 0049 and 0050).

In regards to claim 14, as recited in claim 12, Son further discloses wherein the data driver delays the data signal by the positive delay value based on the timing control signal when a supply timing of the data signal is earlier than a supply timing of the scan signal (see figure 4B and paragraphs 0051 and 0052).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Min in view of Lim (US 2016/0307543 A1 hereinafter Lim).

In regards to claim 9, as recited in claim 8, the combination of Lee and Min fails to disclose wherein the load of the data signal increases, as the distance between the target pixel and the data driver increases.
Lim teaches wherein the load of the data signal increases, as the distance between the target pixel and the data driver increases (see paragraph 0068, load is increased as distance between the data driver and the pixels increases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Min and include wherein the load of the data signal increase as the distance of the pixels and the data driver increases as taught by Lim, thereby using known techniques to yield predictable results.

In regards to claim 16, as recited in claim 1, the combination of Lee and Min fails to disclose wherein the controller sets a predetermined number of adjacent pixel rows among the pixel rows as a pixel row block, the pixel row block being provided in plural, and controls the output timing of the data signal in units of the pixel row blocks.
Lim teaches wherein the controller sets a predetermined number of adjacent pixel rows among the pixel rows as a pixel row block, the pixel row block being provided in plural, and controls the output timing of the data signal in units of the pixel row blocks (see figure 9 and paragraph 0088, delays for the data signal in different sections 110-1 through 110-i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Min and include grouping rows together and provide them with the same delay values as taught by Lim, thereby using known techniques to yield predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Min in view of Yabuki (US 2021/0035518 A1 hereinafter Yabuki).

In regards to claim 17, the combination of Lee and Min fails to disclose wherein the controller sets a predetermined number of adjacent pixel columns among the pixel columns as a pixel column block, pixel column block being provided in plural, and controls the output timing of the data signal in units of the pixel column blocks.
Yabuki teaches wherein the controller sets a predetermined number of adjacent pixel columns among the pixel columns as a pixel column block, pixel column block being provided in plural, and controls the output timing of the data signal in units of the pixel column blocks (see figure 4A and paragraph 0044, timing based on the position within a row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Min and include grouping columns together and provide them with the same delay values as taught by Yabuki, thereby using known techniques to yield predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Min in view of Ahn et al. (US 2015/0022512 A1 hereinafter Ahn).

In regards to claim 18, as recited in claim 11, the combination of Lee and Min fails to disclose wherein the timing control signal includes a look-up table for storing delay values of the data signal according to relative positions of the plurality of pixels in the pixel unit.
Ahn teaches wherein the timing control signal includes a look-up table for storing delay values of the data signal according to relative positions of the plurality of pixels in the pixel unit (see figure 5 and paragraph 0083, look up tables for the delay based on position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Min and include storing delay values in a look-up table based on the position as taught by Ahn, thereby using known techniques to yield predictable results.

Allowable Subject Matter
Claims 6-7, and 19-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628